17 So.3d 1284 (2009)
STATE of Florida, Appellant,
v.
Angelica CANTU, Appellee.
No. 2D08-5541.
District Court of Appeal of Florida, Second District.
October 2, 2009.
Bill McCollum, Attorney General, Tallahassee, and Jonathan P. Hurley, Assistant Attorney General, Tampa, for Appellant.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellee.
PER CURIAM.
The State appeals the trial court's order granting Angelica Cantu's motion to dismiss an information charging her with habitually driving with a revoked license. The trial court dismissed the information because section 322.34(10), Florida Statutes (2008), makes the offense a misdemeanor when the current revocation results from the failure to pay specified financial obligations. This section, however, became effective on July 1, 2008. See ch. 2008-53, §§ 1, 3, Laws of Fla. Cantu's alleged offense occurred on May 1, 2008. Accordingly, the new statute does not apply to this offense. See Deatherage v. State, 15 So.3d 775 (Fla. 2d DCA 2009). We reverse the order of dismissal, reinstate the information, and remand for further proceedings.
Reversed and remanded.
CASANUEVA, C.J., and ALTENBERND and WHATLEY, JJ., Concur.